DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mingjia et al. (hereinafter “Mingjia”), CN101009083 (provided by applicant, translation provided), in view of Shih et al. (hereinafter “Shih”), US Pub. No. 2006/0103615, and further in view of Chen et al. (hereinafter “Chen”), US Pub. No. 2017/0154587.
Regarding claim 1, Mingjia teaches a display device and a driving method thereof; and specifically teaches (p. 9, paragraph 4; p.24, paragraph 3 to p. 26, paragraph 3; and figs. 4 and 24-26): dividing blue sub-pixels on a display panel into multiple blue sub-pixel groups; obtaining 

However, in the same field of endeavor, Shih teaches a color display that obtains an average value of blue sub-pixels in accordance with an original signal to obtain specific target values (see [0068], fig. 12 and accompanying text).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Mingjia to include the feature of Shih of obtaining a gray value pair. As such, a person having ordinary skill in the art would appreciate the motivation for doing so would have been to provide a device that improves color distortion and viewing angle.
Mingjia and Shih fail to explicitly teach alternately driving the blue sub-pixel to obtain a front viewing-angle mixed brightness equivalent to a front viewing-angle brightness when the original driving data drives the blue sub-pixel. 
However, in the same field of endeavor, Chen teaches a display panel that alternately driving the blue sub-pixel to obtain a front viewing-angle mixed brightness equivalent to a front viewing-angle brightness when the original driving data drives the blue sub-pixel (see figs. 3, 6 and accompanying text).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effecting filing date of the invention to modify Mingjia and Shih to include the driving feature of Chen. As such, a person having ordinary skill in the art would appreciate the motivation for doing so would have been to provide a device that reduces color shifting (Chen, [0005]).
Regarding claim 2, Shih teaches acquiring a gray-scale-value look-up table according to the average of the blue sub-pixels; and looking up the gray-scale-value look up table to find one set of the target gray-scale value pairs corresponding to the original driving data of each of the blue sub-pixels ([0068]).
Regarding claim 3, Mingjia teaches wherein a weighting coefficient value of the first voltage signal of the first blue sub-pixel is equal to a sum of weighting coefficient values of a 
Regarding claim 4, Mingjia teaches wherein a weighting coefficient value of the second voltage signal of the second blue sub-pixel is equal to a sum of weighting coefficient values of a plurality of second voltage signals of the blue sub-pixels neighboring the second blue sub-pixel (fig. 26 and accompanying text).
Regarding claim 5, Mingjia teaches wherein a plurality of blue sub-pixels neighboring the first blue sub-pixel comprise four blue sub-pixels (description p. 10, paragraphs 2 and 3).
Regarding claim 6, Mingjia teaches wherein a plurality of blue sub-pixels neighboring the second blue sub-pixels comprises four blue sub-pixels (description p. 10, paragraphs 2 and 3).
Regarding claim 7, Mingjia teaches wherein a plurality of blue sub-pixels neighboring the first blue sub-pixel comprise eight blue sub-pixels (description p. 10, paragraphs 2 and 3).
Regarding claim 8, Mingjia teaches wherein a plurality of blue sub-pixels neighboring the second blue sub-pixel comprise with blue sub-pixels (description p. 10, paragraphs 2 and 3).
Regarding claim 9, Examiner takes official notice that it would have been obvious and well known to a person having ordinary skill in the art to set thresholds between voltage signals according to design needs and specifications.
Regarding claim 10, it is a display device of claim 1 and is rejected on the same grounds presented above.
Regarding claims 11-18, they have similar limitations to those of claims 2-9 and are rejected on the same grounds presented above.
.
Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147.  The examiner can normally be reached on Mon - Fri 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNETH B LEE JR/Primary Examiner, Art Unit 2622